Citation Nr: 1109810	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from February 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in part, denied to SMP.  

In June 2010 the Board rendered a decision on the veteran's claim.  In December 2010 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issue of entitlement to SMP and remanded the case pursuant to Joint Motion for Partial Remand (Joint Motion).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a special monthly pension based on the need for the aid and attendance of another person on a regular basis and on account of being housebound.  Review of the record reveals that he is not service-connected for any disability.  Although pension benefits have been awarded, his  nonservice-connected disabilities are all rated as noncompensable.  

A Veteran is in need of regular aid and attendance if he is helplessness or is so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b) (2009).  A Veteran will be considered in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under certain criteria in VA regulations.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2010).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to show factual need for aid and attendance include the inability of the Veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Increased pension is also payable to a Veteran who is entitled to pension under 38 U.S.C.A. § 1521 and who is not in need of regular aid and attendance if, in addition to having a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under § 4.17 of this chapter) the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is "permanently housebound" by reason of disability or disabilities.  The "permanently housebound" requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. 1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2009).

There are two VA aid and attendance examination reports of record dated September  2006 and July 2009.  The December 2010 Joint Motion takes issue with inconsistencies in the medical findings reported in the two examination reports.  In order to resolve this additional examination is warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Schedule the Veteran for a VA eye examination to determine the present level of his visual acuity.  The examination report should include a detailed account of all eye pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should:

* Indicate the Veteran's current level of corrected visual acuity.  

* Indicate if the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

* Ascertain if the Veteran still drives.

* Review the 2006 and 2009 VA examination reports and resolve the reported corrected visual acuity of 5/200 or less in light of the present examination findings and the Veteran's reported ability to drive on the July 2009 examination report.  

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination for Housebound Status or permanent need for regular Aid and Attendance, VA Form 21-2680.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  

The report of examination should include a detailed account of all criteria which that the Veteran is bedridden, housebound and/or shows a factual need for aid and attendance such as:  the inability to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

The examiner should review the prior VA aid and attendance examination reports dated 2006 and 2009 and, if possible, resolve the inconsistencies in the level of disability indicated on those examination reports and the current findings related to the Veteran's need for aid and attendance.  

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claim for SMP.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his attorney should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

